Title: To James Madison from Jonathan Roberts, 29 September 1814
From: Roberts, Jonathan
To: Madison, James


        
          Dear Sir
          Senate Chamber Sept 29th 1814
        
        It is with unfeigned reluctance that I intrude a moment on your time & that reluctance is no way diminished by the matter I have to communicate. Mr. Gemmill of the Penna. Senate informs me that Mr Charles Biddle was without solicitation appointed to sign Treasury notes in whose place Mr Clarke has now been substituted. My respect & esteem for these gentlemen is precisely equal. Mr Biddle it is true has the character of a federalist & he gives lustre to that character. Before the war he communicated to me his opinion of its inevitable necessity if England persisted in her injuries & aggressions & that he had one son in the navy & two more ready to enter the army ready to assert their countrys rights. They eventually did go into service where one has fallen & the other earnd a just reputation. The character of no officer in the Navy stands fairer than Capt Biddle’s.
        If there were any way to heel the feelings of this truly venerable gentn by a mark of executive confidence it is due to him & his excellent sons & would gratify all who know him & none more than Your very humble sert
        
          Jonathan Roberts
        
      